J-S84019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEBORAH THOMAS PARKER                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JACK J. PARKER

                            Appellant                  No. 388 EDA 2016


         Appeal from the Judgment of Sentence Dated January 7, 2016
              In the Court of Common Pleas of Delaware County
                    Civil Division at No(s): PFA #11-81799


BEFORE: OLSON, J., SOLANO, J., and FITZGERALD, J.*

JUDGMENT ORDER BY SOLANO, J.:                      FILED JANUARY 27, 2017

        Appellant, Jack Parker, appeals the judgment of sentence imposed for

two counts of Indirect Criminal Contempt (“ICC”) pursuant to 23 Pa.C.S. §

6114(a). We affirm.

        On November 14, 2011, Appellee filed a Protection from Abuse action

(“PFA”) against Appellant (her husband), and a temporary PFA order was

served upon Appellant the next day. Trial Ct. Op., 3/17/16, at 2. On

January 19, 2012, following a hearing, a final PFA order was entered, which

was scheduled to expire on January 19, 2013. Id. In April 2012, after

Appellant filed a motion for reconsideration, the trial court vacated the

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S84019-16


January 19, 2012 order without prejudice and reinstated the temporary PFA

order, pending a hearing on the motion. Id. at 2-3.1

       The instant ICC charges were filed against Appellant on October 22,

2014. Trial Ct. Op. at 3. After several continuances (due to other criminal

charges against Appellant), the trial court held a bifurcated hearing on both

the motion for reconsideration and the ICC charges on May 28, 2015, and

January 7, 2016. Id. at 2-3.2 The trial court concluded that there was

sufficient evidence that Appellant had violated the temporary PFA on two

separate occasions and found Appellant in contempt. Id. at 4.3 Appellant

was sentenced to two consecutive terms of six months of incarceration for

the two ICC convictions. Id. at 5. The trial court also entered a final PFA,

which is scheduled to expire on January 7, 2019. Id.



____________________________________________


1
  Both final and temporary orders prohibited Appellant from making any
contact with Appellee. See PFA Order, 11/14/11; PFA Order, 1/19/12.
2
  Appellant argued at the May 28, 2015 hearing that under the January 19,
2012 order, he was permitted contact Appellee with regard to foreclosure of
the mortgage on the parties’ home. N.T., 5/28/15, at 17-20; Trial Ct. Op. at
4. The hearing was continued until January 7, 2016, for the parties to
determine whether the final PFA order or the temporary PFA order was in
effect at the time of Appellant’s transgressions. Trial Ct. Op. at 3.
3
  Appellee testified that she received two letters from Appellant while the
PFA order was in place. Trial Ct. Op. at 3. The first was sent in December
2011, and was addressed to the parties’ two dogs; the second, sent in March
2014, discussed Appellee’s injured leg. Id. Appellee was concerned how
Appellant, who was incarcerated, knew about her leg injury. Id.



                                           -2-
J-S84019-16


       Appellant appealed the January 7, 2016 order and filed a timely

1925(b) statement of errors complained of on appeal as ordered by the trial

court. Trial Ct. Op. at 2. In his 1925(b) statement, Appellant raised the

following issues:

       1. The Appellant should have been able to withdraw his guilty
       plea at the time of sentencing as case law clearly states that the
       Defendant is entitled to that right at any time before sentencing.

       2. The Defendant’s sentence was excessive under the guidelines
       and it should have been corrected.

1925(b) Statement.4 However, in his brief to this Court, Appellant poses a

single, wholly dissimilar issue:

       1. Was not the evidence insufficient to establish the necessary
       elements of indirect criminal contempt when the Commonwealth
       failed to prove that the Appellant acted with “wrongful intent”?

Appellant’s Brief at 2. Appellant makes no mention in his brief of the issues

raised in his 1925(b) statement, and, more importantly, made no mention in

his Rule 1925(b) statement of the issue he raises in his brief.

       Pursuant to Rule 1925 of the Rules of Appellate Procedure, any issues

not raised in a Pa.R.A.P. 1925(b) statement are waived. See Pa.R.A.P. 1925

(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived”);

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (“in order to
____________________________________________


4
  The trial court’s 1925(a) opinion responded that Appellant never pleaded
guilty to these offenses and that Appellant’s sentence was within the
statutory maximum. Trial Ct. Op. at 5.



                                           -3-
J-S84019-16


preserve their claims for appellate review, appellants must comply whenever

the trial court orders them to file a Statement of Matters Complained of on

Appeal pursuant to Pa.R.A.P. 1925”) (quoting Commonwealth v. Lord, 719
A.2d 306, 309 (Pa. 1998)). Therefore, Appellant’s failure to raise in his

1925(b) statement those issues he now presents on appeal precludes our

review.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/27/2017




                                   -4-